 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 THOMAS W. CURTIS,                                       Case No.: 2:20-cv-02132-APG-EJY

 4            Plaintiff                                      Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.                                                            Without Prejudice

 6 PROTECTIVE FORCE INTERNATIONAL                                      [ECF No. 5]
   INC.,
 7
         Defendant
 8

 9           On June 2, 2021, Magistrate Judge Youchah recommended that I dismiss this case

10 without prejudice because plaintiff Thomas Curtis failed to pay the filing fee or submit an in

11 forma pauperis application as ordered. ECF No. 5. Curtis did not object. Thus, I am not

12 obligated to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1)

13 (requiring district courts to “make a de novo determination of those portions of the report or

14 specified proposed findings to which objection is made”); United States v. Reyna-Tapia, 328

15 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s

16 findings and recommendations de novo if objection is made, but not otherwise” (emphasis in

17 original)).

18           Further, the report and recommendation was returned in the mail and Curtis has not

19 updated his address. Under Local Rule IA 3-1, a pro se party must immediately provide the

20 court with written notice of a change of address. Failure to comply with the rule may result in

21 dismissal of the case. LR IA 3-1.

22 / / / /

23 / / / /
 1         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

 2 (ECF No. 5) is accepted and plaintiff Thomas Curtis’s complaint (ECF No. 1-1) is DISMISSED

 3 without prejudice. The clerk of court is instructed to close this case.

 4         DATED this 29th day of June, 2021.

 5

 6
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
